         Case 1:19-cv-08624-MKV Document 48 Filed 09/09/21 Page 1 of 8


                                                                              USDC SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT
                                                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                              DOC #:
                                                                              DATE FILED: 9/9/2021
 HYEYOON JUNG,

                                Plaintiff,                     No. 19-cv-8624 (MKV)

         -v-                                                 OPINION AND ORDER
                                                            DENYING MOTION FOR
 GINA GROUP, LLC,                                        CONDITIONAL CERTIFICATION

                                Defendant.


MARY KAY VYSKOCIL, District Judge:

       Plaintiff Hyeyoon Jung brings this action under the Fair Labor Standards Act (“FLSA”),

29 U.S.C. §§ 201 et seq., and the New York Labor Law (“NYLL”), N.Y. LAB. LAW §§ 190 et

seq., against Defendant Gina Group, LLC, which designs, manufactures, and sells clothes and

accessories to retailers. Before the Court is Jung’s motion for conditional certification to

proceed with a collective action “on behalf of . . . other employees similarly situated,” 29 U.S.C.

§ 216(b) [ECF #41-2]. Jung seeks to certify the collective action for every salaried designer at

Gina Group, dating back three years. For the reasons stated below, Jung’s motion for conditional

certification is DENIED.

                                     I.      BACKGROUND

       The Court assumes familiarity with the allegations in the Second Amended Complaint

[ECF #25 (“SAC”)] and the procedural history of this case, which are set forth in detail in the

Court’s Opinion and Order granting in part and denying in part an earlier motion to dismiss [ECF

#30 (“Op.”)]. In short, Jung alleges that she worked for Defendant Gina Group, LLC as a shoe

designer, Op. at 2, and that Jung and all of the other designers at Gina Group routinely worked

more than forty hours per week, were compensated only by fixed salaries, and were not paid



                                                 1
          Case 1:19-cv-08624-MKV Document 48 Filed 09/09/21 Page 2 of 8




overtime, id. at 2–3. Jung further alleges that, notwithstanding their titles, designers did not

create original designs. Id. at 2.

       Jung now moves for conditional certification of a collective action under the FLSA,

29 U.S.C. § 216(b), on the ground that all salaried designers at Gina Group were misclassified as

creative professionals exempt from the requirement for overtime pay [ECF #41, 41-2 (“Pl.

Mem.”)]. Jung relies entirely on her own declaration in support of her motion [ECF #41-2

(“First Jung Decl.”)]. She submits an additional declaration with her reply brief, but she offers

no corroborating affidavits from other designers [ECF #45-3(“Second Jung Decl.”)].

       In her declarations, Jung offers testimonial evidence that she and other designers worked

repeatedly more than forty-hour work weeks. She specifically attests that she personally

observed Gina Group’s designers working more than forty hours per week. First Jung Decl.

¶¶ 17-19, 26. She names five shoe designers with whom she discussed overtime: Cristina

Cardenas, Ashley Bess, Jessica Holmes, Ivan Ortiz, and Helena Walker. Id. at ¶ 23. Jung further

attests that she and Mr. Ortiz spoke in “greater detail” about the fact that he was not being

compensated for the hours that he worked in excess of forty hours per week. Id. at ¶¶ 24-25.

Additionally, in her second declaration Jung points to a single occasion when she and the five

named designers spoke about Gina Group’s overtime pay practices at Mr. Ortiz’s house. Second

Jung Decl. ¶¶ 7-8.

       Jung also describes her experience as a designer in the shoe department, working under a

head designer named Lucinda Sun. First Jung Decl. ¶¶ 37-53. Jung attests that she was

“primarily tasked with replicating the designs of flip-flops and rain boots” that Sun had

purchased as samples to copy. Id. ¶ 45. Jung also generally asserts that “[t]he designers” at Gina

Group “were not permitted to create anything original; the tasks assigned to them required no




                                                  2
         Case 1:19-cv-08624-MKV Document 48 Filed 09/09/21 Page 3 of 8




creativity, originality, or imagination.” Id. ¶ 53. However, Jung never attests that she personally

observed any other designers’ assignments or design processes, nor that any other designers

spoke to her about their assignments or design processes.

       Gina Group offers competing declarations from designers Cristina Cardenas, Hanna

Lopez, and Jessica Martinez that speak to the creative process and duties of the designers to

discredit Jung’s argument that she does not fall under the creative professional exemption

[ECF #42-3 (“Cardenas Decl.”); ECF # 42-4 (“Lopez Decl.”); ECF #42-5 (“Martinez Decl.”)].

As discussed below, Cardenas also is one of the designers that Jung specifically mentions in her

own declarations. First Jung Decl. ¶ 23. In their declarations, Cardenas, Lopez, and Martinez

attest that they conceptualize original designs and are responsible for creating them for Gina

Group [ECF #42-3 ¶ 11; ECF #42-3 ¶ 7-8; ECF #42-4 ¶ 6].

                                  II.     LEGAL STANDARD

       Claims brought as collective actions under section 216(b) of the FLSA are not governed

by the Federal Rules of Civil Procedure for class actions. 1 See Romero v. La Revise Assocs.,

L.L.C., 968 F. Supp. 2d 639, 644 (S.D.N.Y. 2013). Rather, the Second Circuit has established a

two-step process for certification of a collective action. Myers v. Hertz Corp., 624 F.3d 537,

554–55 (2d Cir. 2010). First, the Court must preliminarily or conditionally certify a collective

action based on a minimal showing of similarity between the members; this allows the named

plaintiff to circulate notice to other employees about the pendency of the case. Id. Second, after




1
  The SAC asserts both collective action claims under the FLSA, SAC ¶¶ 27–31, and putative
class claims, under Rule 23 of the Federal Rules of Civil Procedure, for alleged overtime and
wage notice violations under New York law, id. ¶¶ 32–43. However, at this time, Jung moves
only for conditional certification as a collection action under the FLSA.


                                                 3
            Case 1:19-cv-08624-MKV Document 48 Filed 09/09/21 Page 4 of 8




discovery, the Court conducts a fact-intensive inquiry about the similarity of the members of the

proposed collective group. Id.

       “The threshold issue in deciding whether to authorize class notice in an FLSA action is

whether plaintiffs have demonstrated that potential class members are ‘similarly situated.’”

Hoffman v. Sbarro, Inc., 982 F. Supp. 249, 261 (S.D.N.Y. 1997) (quoting 29 U.S.C. § 216(b)).

Plaintiffs have the burden to make a “modest factual showing” that the other potential claimants

were victims of a common scheme that violated the FLSA. Myers, 624 F.3d at 554. That is,

plaintiffs seeking conditional certification must make some “factual showing” that the allegedly

illegal practice “extends beyond their own circumstances.” Levinson v. Primedia Inc., No. 02

Civ 2222 (CBM), 2003 WL 22533428, at *2 (S.D.N.Y. Nov. 6, 2003).

       It is inappropriate at this preliminary stage for a court to make factual determinations on

the merits. Fasanelli v. Heartland Brewery, Inc., 516 F. Supp. 2d 317, 322 (S.D.N.Y. 2007).

Thus, courts do not weigh the evidentiary value of competing affidavits. See Cohen v. Gerson

Lehrman Grp., Inc., 686 F. Supp. 2d 317, 330 (S.D.N.Y. 2010); Lynch v. United Servs. Auto.

Ass’n, 491 F. Supp. 2d 357, 368 (S.D.N.Y. 2007). Rather, courts must determine whether

plaintiffs have met their modest burden to bring forward evidence “sufficient to demonstrate that

plaintiffs and potential class members were victims of a common scheme or plan that violate the

law.” Morales v. Plantworks, Inc., No. 05 Civ 2349 (DC), 2006 WL 278154, *3 (S.D.N.Y. Feb.

2, 2006).

       Although plaintiff’s burden is limited at this stage, it is “not ‘nonexistent.’” Korenblum

v. Citigroup, Inc., 195 F. Supp. 3d 475, 484 (S.D.N.Y. 2016) (quoting Khan v. Airport Mgmt.

Servs., LLC, 10–cv–7735 (NRB), 2011 WL 5597371, at *5 (S.D.N.Y. Nov. 16, 2011). Plaintiffs

may rely on their own affidavits, based on personal observations and hearsay. Julian v. MetLife,




                                                4
             Case 1:19-cv-08624-MKV Document 48 Filed 09/09/21 Page 5 of 8




Inc., 298 F. Supp. 3d 699, 702 (S.D.N.Y. 2018); Salomon v. Adderley Indus., Inc., 847 F. Supp.

2d 561, 565 (S.D.N.Y. 2012). Plaintiffs cannot, however, rely on unsupported allegations in

their pleadings. Myers, 624 F.3d at 555. Furthermore, plaintiffs’ affidavits “must be specific,

not conclusory.” Bittencourt v. Ferrara Bakery & Café Inc., 310 F.R.D. 106, 112 (S.D.N.Y.

2015). Conditional certification is not “automatic.” Raniere v. Citigroup Inc., 827 F. Supp. 2d

294, 319 (S.D.N.Y. 2011), rev’d on other grounds 533 F. App’x 11 (2d Cir. 2013). Indeed,

courts have declined to certify collective actions where plaintiffs have “offered nothing of

evidentiary value” to establish that others were similarly situated. Morales, 2006 WL 278154,

*3; see Levinson, 2003 WL 22533428, at *2.

                                            III.    DISCUSSION

          Jung has failed to meet her modest burden to make a “factual showing” that she and other

potential plaintiffs were victims of a common scheme that violates the law. See Levinson, 2003

WL 22533428, at *1. Jung argues that all of the designers at Gina Group were misclassified as

exempt employees under the creative professional exemption. Pl. Mem. at 1. She also asserts

that all designers were instructed to copy designs and were not allowed to implement their own

creative thinking. First Jung Decl. ¶ 43-54. As a result, Jung submits, all of the designers were

non-exempt copyists entitled to overtime pay. See U.S. DEPT. OF LABOR., FIELD OPERATIONS

HANDBOOK (CHAPTER 22): EXEMPTIONS FOR EXECUTIVE, ADMINISTRATIVE, PROFESSIONAL,

COMPUTER AND OUTSIDE SALES EMPLOYEES (REVISED 2021). 2

          At this stage, Jung is allowed to rely on her own declarations to succeed on the motion

for conditional certification. Salomon, 847 F. Supp. 2d at 565. However, in her declarations,

Jung must make some factual showing that other designers were potentially misclassified as



2
    https://www.dol.gov/sites/dolgov/files/WHD/legacy/files/FOH_Ch22.pdf


                                                        5
         Case 1:19-cv-08624-MKV Document 48 Filed 09/09/21 Page 6 of 8




exempt. Myers, 624 F.3d at 554. Instead of doing so, Jung offers merely conclusory assertions

that “[t]he designers were not permitted to create anything original” and “the tasks assigned to

them required no creativity, originality, or imagination.” First Jung Decl. ¶ 53. For example,

while Jung stresses that she was subjected to “micromanagement” by the head designer of the

shoe department, Lucinda Sun, and conclusory asserts that other head designers also

“micromanaged the work performed by the designers,” First Jung Decl. ¶¶ 47–49, she does not

state that she personally observed any other designers being micromanaged or that any other

designers told her they were being micromanaged.

       Jung states that she shared the same title with other designers, and that she worked in the

same department and for the same head designer as others in her position. See, e.g., First Jung

Decl. ¶¶ 34-35, 40. These allegations, however, are not enough to establish that Jung and her co-

workers were subject to a common misclassification scheme. See Cohen, 686 F. Supp. 2d at

329; Levinson, 2003 WL 22533428, at *2. Jung’s own declarations make clear that the designers

had different tasks and worked “independently” of each other. Second Jung Decl. ¶ 38. To

certify the collective action, Jung is required to bring forward evidence, such as personal

observations or hearsay, that other designers were performing the non-exempt task of copying.

See Guillen v. Marshalls of MA, Inc., 750 F. Supp. 2d 469, 476–77 (S.D.N.Y. 2010). Jung fails

to do so. Throughout her declarations, Jung offers no personal observations, hearsay evidence,

or specific factual details about the other designers’ assignments and design processes that would

lead to them being misclassified. Jung’s conclusory assertions offer the Court “nothing of

evidentiary value” to support the motion before the Court. Morales, 2006 WL 278154, *3.

       Jung could have supported her arguments with corroborating testimony from other

potential opt in plaintiffs, to which courts commonly look in connection with conditional




                                                 6
          Case 1:19-cv-08624-MKV Document 48 Filed 09/09/21 Page 7 of 8




certification motions. Warman v. American Nat’l Standards Inst., 193 F. Supp. 3d 318, 323

(S.D.N.Y. 2016) (“Plaintiffs thus may satisfy their burden by relying on ‘their own pleadings,

affidavits, [and] declarations, or the affidavits and declarations of other potential class

members.’” (quoting Hallissey v. Am. Online, Inc., No. 99 Civ. 3785, 2008 WL 465112, at *1

(S.D.N.Y. Feb. 19, 2008))); Eng–Hatcher v. Sprint Nextel Corp., No. 07 Civ. 7350, 2009 WL

7311383 at *3 (S.D.N.Y. Nov. 13, 2009). In this case, Jung does not bolster her deficient

allegations with testimony from any other designer.

       In fact, while Plaintiff fails to provide any additional detail, Defendants submit three

declarations on their behalf. The Court does not—and, indeed, cannot—weigh the factual

allegations in these declarations against those in Jung’s declarations. See Jeong Woo Kim v. 511

E. 5th Street, LLC, 985 F. Supp. 2d 439, 446 (S.D.N.Y. 2013); Lynch, 491 F. Supp. 2d at 368.

However, the Court may take note of the fact that Defendant submitted such evidence and that

Plaintiff submitted nothing in response. Eng–Hatcher, 2009 WL 7311383 at *4 (comparing

plaintiff’s failure to submit any other corroborating testimony from employees as opposed to

defendant’s submission of a “dozen affidavits”). Particularly important here, one of Defendant’s

declarants, Cristina Cardenas, is one of the designers that Jung specifically names in her

declaration as supposedly “similarly situated” and with whom Jung states she discussed overtime

compensation. Ms. Cardenas now submits her own declaration in support of Defendant’s

opposition to Plaintiff’s motion. First Jung Decl. ¶ 23.

       Jung also responds to Defendant’s arguments by emphasizing her minimal burden, and

by submitting with her reply brief a declaration in another case, Yap v. Mooncake Foods, Inc.,

146 F. Supp. 3d 552 (S.D.N.Y. 2015), to demonstrate the “minimum level” of proof needed at

the conditional certification stage [ECF #45-2 (“Yap Decl.”)]. Jung’s reliance on this declaration




                                                  7
           Case 1:19-cv-08624-MKV Document 48 Filed 09/09/21 Page 8 of 8




is misplaced. Yap was a food delivery driver. In his declaration, he cites his personal

knowledge of other drivers who were not paid overtime and describes, albeit somewhat vaguely,

conversations with other drivers regarding overtime. Yap Decl. ¶ 16-23. Jung offers similar

testimony that other designers worked more than forty hours per week without overtime pay.

See First Jung Decl. ¶¶ 22–28. The problem, however, is that Jung offers no evidence, such as

hearsay or personal observations, that salaried designers were misclassified (i.e. that they were

entitled to overtime pay in the first place). Since Jung failed to offer any corroborating

declarations or affidavits of others, the Court must rely entirely on Jung’s own declarations. 3

Because Jung’s declarations contain only conclusory statements about the other designers, they

are insufficient to show that the designers were victims of misclassification under the FLSA. See

Guillen, 750 F. Supp. 2d at 476–77.

         At this stage, the Court is not making a factual determination whether Jung or any of the

other salaried designers were creative professionals. Rather, the Court concludes that Jung’s

declarations fall short of making the “modest factual showing” required to demonstrate that other

potential plaintiffs were victims of a common illegal practice. In other words, Jung has failed to

support her legal argument that all designers were misclassified “with [any] factual showing that

extends beyond [her] own circumstances.” Levinson, 2003 WL 22533428, at *2. As such,

Jung’s motion for conditional certification is denied.

SO ORDERED.
                                                               _________________________________
                                                               _ ______
                                                               __     ___ ________
                                                                      ____       _ _________
                                                                                        ____
                                                                                          ____
                                                                                             ____
                                                                                               ______
                                                                                                   _ _
Date: September 9, 2021                                        MARY YK KAY
                                                                         AY V VYSKOCIL
                                                                               YS
                                                                               YS
                                                                               YSKOCI    CL
                                                                                         CI
      New York, NY                                             United
                                                                    dSStates  District
                                                                               issttrict Judge
                                                                        tates Di


3
  More so, it is not lost on the Court that despite Jung’s almost four-year tenure at Gina Group, she could not
identify one other designer by name who experienced the forced copying design protocol that Jung alleges. First
Jung Decl. ¶ 3. Jung alleges a high turnover of designers at Gina Group, yet despite this high turnover, Jung brings
forward no other designer’s testimony or her personal observation that they were subjected to the same
“micromanagement.” First Jung Decl. ¶¶ 33-35.


                                                          8
